
	
		III
		110th CONGRESS
		1st Session
		S. RES. 277
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2007
			Mr. Schumer (for himself
			 and Mrs. Clinton) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			July 31, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Commemorating the 200th anniversary of the
		  Archdiocese of New York.
	
	
		Whereas it is a tradition of the Senate to honor and pay
			 tribute to those places and institutions within the United States with historic
			 significance that has contributed to the culture and traditions of the citizens
			 of the United States;
		Whereas, in accordance with this tradition, the Senate is
			 proud to commemorate the 200th anniversary of the Archdiocese of New York and
			 its history of faith and service;
		Whereas the Archdiocese of New York has planned a
			 year-long series of events beginning in April 2007 to celebrate its
			 bicentennial;
		Whereas the Archdiocese of New York is coordinating with
			 Catholic Charities of New York to institute an Archdiocese of New York Day of
			 Service to celebrate its history of serving the broader community;
		Whereas, on April 8, 1808, the Diocese of New York was
			 established with the Most Reverend R. Luke Concanen as its first Bishop, and
			 the Diocese was elevated to an Archdiocese in 1850;
		Whereas, on March 15, 1875, His Eminence John Cardinal
			 McCloskey, the second Archbishop of the Archdiocese of New York, became the
			 first Cardinal Archbishop of the Roman Catholic Church in the United
			 States;
		Whereas the Archdiocese of New York has welcomed Papal
			 visits from Pope Paul VI, on October 5, 1965, and Pope John Paul II, on October
			 7, 1979 and October 5, 1995;
		Whereas, on September 14, 1975, Elizabeth
			 Ann Seton, a member of the Archdiocese of New York and founder of the modern
			 Catholic education parochial school system, became the first person born in the
			 United States to be named a saint;
		Whereas Elizabeth Ann Seton is described on
			 the front doors of St. Patrick’s Cathedral as a Daughter of New
			 York and several schools are named after her, including Seton Hall
			 University in South Orange, New Jersey;
		Whereas the Archdiocese of New York is currently under the
			 spiritual guidance of His Eminence Edward M. Cardinal Egan, who was installed
			 on June 19, 2000 and elevated to Cardinal on February 21, 2001;
		Whereas the Archdiocese of New York originally included
			 the entirety of the States of New York and New Jersey, an area that is now
			 divided into 12 dioceses;
		Whereas the Archdiocese of New York has 2,500,000
			 Catholics in its fold;
		Whereas the Archdiocese of New York consists of 402
			 parishes, 278 elementary and high schools, and 3,729 charitable ministries,
			 including Catholic Charities, hospitals, nursing homes, and outreach programs;
			 and
		Whereas, throughout its rich historical past and up to the
			 present day, the Archdiocese of New York has been sustained by the beneficent
			 efforts of countless parishioners and ministries that have generously supported
			 their community with abundant kindness and good deeds: Now, therefore, be
			 it
		
	
		That the Senate commemorates the
			 200th anniversary of the Archdiocese of New York.
		
